DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed June 7, 2022, has been received and entered.
	Claims 1-23, 25, 26, and 35-43 are canceled.
	Claims 24 and 27-34 are examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (Appl. Microbiol. Biotechnol. 2015. 99: 3279-3290. Published online November 29, 2014. Previously cited) in view of Mannucci (Front. Environ. Sci. Eng. 2015. 9(6): 988-994. Published August 5, 2014. Previously cited), Ahmed (International Journal of Heat and Mass Transfer. 2012. 55: 5709-5721. Previously cited), and Jeong (Analytical Biochemistry. 2014. 446: 90-95. Listed on IDS filed 11/7/17).
Tian discloses the use of membrane-aerated biofilm reactors (MABR) in wastewater treatment (abstract).  Aeration in a MABR is achieved by allowing air to penetrate through a hollow fiber membrane, resulting in the production of small air bubbles, thereby significantly increasing oxygen transfer efficiency (page 3279, first paragraph).  Consequently, oxygen transfers from the fiber through the biofilm and into the wastewater, while pollutants such as organic compounds, nitrogen, and phosphorus flow into the biofilm in the reverse direction (page 3279, first paragraph).  This reverse gradient of mass transfer results in stratification of the biofilm (paragraph bridging pages 3279 and 3280).  For example, the small air bubbles released from the membrane can cause the inner portion of the biofilm to become more aerobic and less dense (page 3280, left column).  In contrast, the outer portion of the biofilm may become anoxic and less dense as a result of the relatively faster growth of microorganisms in this portion of the biofilm.  Figure 1 of Tian is a schematic diagram of the MABR, showing the biofilm as it is present in the hollow fiber membranes.  It is apparent from the figure that the biofilm is stratified, comprising an anaerobic layer adjacent to the liquid phase (comprising the wastewater being treated), followed next by an anoxic layer.  Both these layers comprise denitrifiers.  The next layer in Figure 1 is an aerobic layer, which is closest to the lumen of the hollow fiber membrane that comprises oxygen.  The aerobic layer comprises heterotrophs and nitrifiers.  Tian points out that the MABR system is generating considerable interest due to its innovative process design and various cost-effective characteristics such as the unique opposite mass transfer in biofilms for simultaneous nitrification and denitrification processes (page 3280, left column).  In light of the microbial community of the biofilm in the MABR system (e.g. nitrifying bacteria at the bottom of the biofilm; heterotrophic bacteria (e.g. denitrifying bacteria) on the outer portion of the biofilm), the MABR can remove pollutants such as chemical oxygen demand (COD) and total nitrogen (TN) within a single device by simultaneous nitrification and denitrification processes (page 3280, left column).
As such, Tian is comparable to the claimed invention since Tian teaches a method of treating wastewater, the method comprising:
providing a wastewater treatment reactor (the MABR); 
providing a biofilm within the reactor;
causing the wastewater to contact the biofilm within the reactor; and
controlling the concentration of substrates, solutes, or toxic substances (e.g. COD, total nitrogen) that are reactants or products in the form of a gas, liquid, solute, or ion within the biofilm (oxygen transfers through the biofilm and into the wastewater, pollutants such as organic compounds, nitrogen, and phosphorus flow in the biofilm in the reverse direction; the microorganisms, e.g. nitrifiers and denitrifiers metabolize or produce these reactants/products) (see page 3279, first paragraph; page 3280, left column, and Figure 1) by creating a substrate, inhibitor, or toxicant draw or feed across the biofilm using chemical flows, gradients, or forces (the mass transfers as described in Gray in the paragraph bridging pages 3279 and 3280).
Through controlling the concentration of substrates, solutes, or toxic substances that are reactants or products, then the rate of reaction within the biofilm is controlled since the concentration of reactants or products inherently affect the reaction and thus the rate of reaction.

Tian differs from the claimed invention in that Tian does not expressly disclose that the control of the concentration of substrates, solutes, inhibitor or toxic substances (e.g. COD, total nitrogen) (and thus the control of the rate of reaction within the biofilm) is promoted through a thermal gradient across the biofilm.
Mannucci notes that the mechanisms of bacterial adaptation to temperature gradients have been studied in detail only with reference to heterotrophic bacteria and spatial temperature gradients (page 988, first paragraph).  It has been found that spatial temperature gradients cause a thermotactic behavior on bacteria that promotes movement toward their favorite temperature affecting their random walk (page 988, right column, first full paragraph).  Another study also showed that under non limiting substrate concentration, the biomass started to accumulate at optimal temperature and propagated down the temperature gradient due to the increasing lack of nutrients in the high biomass concentration zone (page 988, right column, second paragraph).  Additionally, Mannucci teaches that in wastewater treatment, while temperature is usually uniform from a spatial point of view, temperature time gradients can play an important role in biologic processes (page 988, right column, last paragraph).  Therefore, in Mannucci’s study, ammonia oxidizing bacteria (AOB) were subjected to temperature time gradients (abstract).  Mannucci found that AOB activity was affected in a synergistic way to both gradual and sudden temperature changes (page 993, last paragraph).
Ahmed evaluated the effects of osmotic pressure, and indirectly environmental temperature, as a primary contributor/inhibitor to biofilm growth (page 5710, left column, last paragraph).  Ahmed found that temperature can play a role in helping or hindering biofilm growth, as can be seen in Figure 10 (page 5720, left column, last paragraph).  Temperature plays a key role in both the diffusion processes as well as the reaction processes since temperature can be considered to be a measure of kinetic energy of a system, a higher temperature leads to a higher average kinetic energy of molecules and higher collision rate (page 5720, left column, last paragraph).
Jeong investigated the effect of temperature on formation of Antarctic bacterial biofilm using a microfluidic system where continuous temperature gradients are generated (abstract).  For generation of a temperature gradient, two circulating water thermostats were integrated with the microfluidic system containing hot and cold source microchannels (page 91, right column, first paragraph).  See Figure 1 on page 92 showing that the hot and cold source microchannels flow on opposite sides of a detection microchannel comprising a biofilm (in particular, see Figure 1(C)).  Figure 2(A) on page 93 shows that a temperature gradient was established across the main detection microchannel comprising the biofilm.  
Before the effective filing date of the claimed invention, in order to support the bacteria growing in a stratified manner in the biofilm (e.g. nitrifying bacteria at the bottom of the biofilm) of the hollow fiber membrane of the MABR when performing wastewater treatment of Tian, which in turn controls the concentration of substrates/solutes/inhibitor/toxic substances within the biofilm, and thus controls the rate of reaction within the biofilm, it would have been obvious to the person of ordinary skill in the art to have provided a thermal gradient across the biofilm (from the inner portion of the biofilm to the outer portion of the biofilm).  One of ordinary skill in the art would have been motivated to do this because specific temperatures would have promoted the bacteria for each biofilm layer (anaerobic layer, anoxic layer, aerobic layer), thereby selecting the bacteria which yield the microbial community which differentiates MABRs from conventional membrane bioreactors; this supports stratification of the bacteria within the biofilm which Tian teaches results in the MABR removing chemical oxygen demand (COD) and total nitrogen (TN) within a single device by simultaneous nitrification and denitrification processes (page 3280, left column).  The stratification of the bacteria within the biofilm controls the concentration of COD and total nitrogen within the biofilm (reading on ‘controlling the concentration of substrates, solutes, inhibitor or toxic substances that are reactants or products in the form of a gas, liquid, solute or ion within the biofilm’).  Since the temperature gradient supports stratification of the bacteria within the biofilm, then it promotes the control of the concentration of COD and total nitrogen, which in turn controls the rate of reaction within the biofilm.  
There would have been a reasonable expectation of promoting the presence of the bacteria in distinct layers in the MABR by a temperature gradient across the biofilm since Mannucci taught that spatial temperature gradients and temperature time gradients affect bacterial behavior (e.g. movement) and activity.  Additionally, one of ordinary skill in the art would have expected that a temperature gradient across the biofilm of the MABR of Tian would have controlled the rate of reaction within the biofilm and controlled the concentration of reactants or products within the biofilm since Ahmed taught that temperature plays a role in diffusion and reaction processes within a biofilm.  There would have been a reasonable expectation of success in creating a temperature gradient in the MABR of Tian since Jeong demonstrated that hot and cold source microchannels can be used for creating a temperature gradient across a biofilm in a device; it would have been within the purview of the skilled artisan to have applied the teachings of Jeong to obtain the temperature gradient rendered obvious by Tian in view of Mannucci and Ahmed.  Therefore, Tian in view of Mannucci, Ahmed, and Jeong renders obvious instant claim 32, as well as rendering obvious dependent instant claim 24 (membrane).
Regarding instant claim 30, the hollow fiber membrane next to the biofilm reads on a capillary, and thus capillary forces necessarily would have been present that promote the flow of the solutes, liquids, or gases (e.g. COD).  Therefore, instant claim 30 is rendered obvious
A holding of obviousness is clearly required.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Parent (US 2007/0048856. Previously cited).
As discussed above, Tian in view of Mannucci, Ahmed, and Jeong renders obvious claims 24, 30, and 32.  The references differs from claim 27 in that they do not expressly disclose that the flow or gradient of solutes, liquids, or gases (see Figure 1 of Tian, includes COD, total nitrogen) is created by inducing counter-ionic and/or co-ionic flow to facilitate transport of solutes or gases, including proton gradients or other forms of ion-induced gradients using suitable draw or feed solutions wherein the draw or feed solution is used in a continuous, intermittent, an alternating manner or with a sensor-based control algorithm.  Also, the references differ from claim 28 in that they do not expressly disclose that a proton flow or gradient is developed to increase flux of ammonia, carbon dioxide or other solutes or gases that are subject to protonation or deprotonation using acidic or basic draw or feed solutions, wherein a draw or feed solution is used in a batch, continuous, intermittent, an alternating manner or with a sensor-based control algorithm.  
Parent discloses a biofiltration column 12 containing support media 18 on which is provided a biofilm 20 (page 2, paragraph [0027]).  The operating conditions of the biofiltration column 12 are controlled to maintain the biofilm 20, which implies monitoring the pressure, temperature and effluent gas flowrate, while providing the micro-organisms 22 of the biofilm with sufficient nourishment and ensuring that the adequate amount of VOCs are being removed from the effluent gas 16 (paragraph [0027] on pages 2 and 3).  
Additionally, an ion rich solution is employed in Parent to increase the efficiency of the apparatus or to benefit from the ions in a variety of ways (page 4, paragraph [0043]).  The ion rich solution may be converted using conversion means into a buffer solution to be added in desired quantities to the effluent gas 16 or to the biofiltration chamber 12 itself (page 4, paragraph [0044]).  Some micro-organisms may be sensitive to low pH levels and such a buffer solution may thus facilitate prolific and advantageous microbial growth (page 4, paragraph [0044]).  As an example of making the buffer solution, the solvent may contain an amine-compound, which reacts with the hydrogen ions to remove them from solution to thereby raise the pH of the solution (page 4, paragraph [0044]).  In this case, therefore, the ion rich solution maintain a modestly basic pH (page 4, paragraph [0044]).  Also, a bicarbonate ion-based buffer solution may be quite useful in promoting certain types of microbial growth (page 4, paragraph [0044]).
Before the effective filing date of the claimed invention, it would have been obvious to have added an ion rich solution converted to a buffer solution to the biofilm when practicing the method rendered obvious by Tian, Mannucci, Ahmed, and Jeong.  One of ordinary skill in the art would have been motivated to do this since it would have facilitated prolific and advantageous microbial growth of the biofilm, as taught in Parent.  Therefore, instant claims 27 (the ion rich solution necessarily induced counter-ionic and/or co-ionic flow, and includes proton gradients), and 28 (basic draw or feed solution) are rendered obvious.
A holding of obviousness is clearly required. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Guiot (US 2007/0218540. Previously cited).
As discussed above, Tian in view of Mannucci, Ahmed, and Jeong renders obvious claims 24, 30, and 32.  The references differs from claim 29 in that they do not expressly disclose the flow of solutes, liquids, or gases (see Figure 1 of Tian, includes COD, total nitrogen) is promoted through a charge gradient that is promoted using a cathode or anode or by using a charged draw or feed solution to direct a counter-charge substrate through the biofilm in a batch, continuous, intermittent, an alternating manner or with a sensor-based control algorithm.
Guiot discloses a method of bioremediation of wastewater by utilizing coupled anaerobic and aerobic biological treatment (abstract).  For performing the method, a biosystem containing a coupled single-stage anaerobic/aerobic biofilm is provided (page 5, paragraphs [0053]-[0054]).  The bioreactor system is shown in Figure 1 (page 3, paragraph [0033]).  Water electrolysis within an electrolytic cell 20a is used for oxygen supply, which is shown in Figure 1a to comprise a cathode and an anode (page 5, paragraph [0051]).  The rate of oxygen consumption by the biofilm is fixed (because limited) by the oxygen supply rate and the efficiency of transfer from the gas to the liquid phases (page 5, paragraph [0057]).  The oxygen supply rate is a function of the power applied to and the surface area of the electrodes (page 5, paragraph [0057]).  Guiot explains that liquid is cycled to be treated outside of the biosystem within an electrolytic device to produce hydrogen and oxygen and to introduce a controlled amount of dissolved oxygen and hydrogen into the circulating liquid (page 5, paragraph [0055]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included an electrolytic cell comprising a cathode and an anode to control the oxygen supply rate to the biofilm when performing the method rendered obvious by Tian, Mannucci, Ahmed, and Jeong.  One of ordinary skill in the art would have been motivated to do this because the skilled artisan would have recognized that it would have controlled the amount of dissolved oxygen delivered to the biofilm based on the teaching of Guiot, which would have affected the conditions optimal for the bacteria in each layer of the biofilm of Tian (e.g. see page 3280, left column, disclosing that the different bacteria grow at different oxygen concentrations).  Therefore, instant claim 29 is rendered obvious.
A holding of obviousness is clearly required.

Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Leukes (US 2004/0191855. Previously cited).
As discussed above, Tian in view of Mannucci, Ahmed, and Jeong renders obvious claims 24, 30, and 32.  The references differs from claim 31 in that they do not expressly disclose the flow or gradient of solutes, liquids, or gases (see Figure 1 of Tian, includes COD, total nitrogen) is promoted through gradients created by Van de Waals forces or by gravitational forces.
Leukes discloses a method of producing a secondary metabolite that includes providing an elongate porous substrate which has a biofilm of micro-organism attached thereto (page 1, paragraphs [0008]-[0009]).  In particular, as shown in Figure 1, a bioreactor 10 is provided comprising a hollow fibre capillary membrane 12 and a biofilm 32 established on an external surface 30 (see Figure 2) of the capillary membrane 12 (page 2, paragraphs [0031] and [0033]).  The method further comprises causing a nutrient solution to flow through the substrate (the capillary membrane 12), at a rate which is sufficiently low for a nutrient gradient to be established across the biofilm such that the nutrient concentration at a high level along the gradient is sufficiently high to support primary growth of the micro-organism, and the nutrient concentration at a low level along the gradient is sufficiently low to induce secondary metabolism of the micro-organism (page 1, paragraph [0010]).  
Leukes teaches that the vertical arrangement of the capillary membrane 12 ensures axial nutrient gradients in the biofilm 32, in addition to the radial nutrient gradients (page 3, paragraph [0038]).  This is a result of the unique gravity affected flow regime of nutrient solution through the biofilm 32 (page 3, paragraph [0038]).  
Before the effective filing date of the claimed invention, it would have been obvious that gravitational forces affect the flow or gradient of solutes, liquids, or gases in the MABR of the method rendered obvious by Tian in view of Mannucci, Ahmed, and Jeong.  One of ordinary skill in the art would have expected that the gravitational forces that are inherently present would have been expected to affect nutrient flows, as found to be the case for a comparable apparatus (Leukes).  Therefore, instant claim 31 is rendered obvious.
A holding of obviousness is clearly required.

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Sun (US 2008/0268189. Previously cited).
As discussed above, Tian in view of Mannucci, Ahmed, and Jeong renders obvious claims 24, 30, and 32.  The references differs from claim 33 in that they do not expressly disclose that the flow or gradient of the substrate, water, or gas (reading on solutes, liquids, or gases) is promoted through osmotic pressure differentials across the biofilm, wherein a saline or osmosis inducing draw or feed solution is used in a batch, continuous, intermittent, an alternating manner or with a sensor-based control algorithm.  
Sun discloses a biofilm-controlling study in which a bacterial suspension is provided in sterile distilled water buffered with sterile PBS to minimize the possibility of incidentally lysing the challenge organisms owing to change in osmotic pressure (paragraph [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have controlled the osmotic pressure of the hollow membrane positioned next to the biofilm when practicing the method rendered obvious by Tian in view of Mannucci, Ahmed, and Jeong.  One of ordinary skill in the art would have been motivated to do this since osmotic pressure change can have a detrimental effect on microorganisms of the biofilm, as demonstrated by Sun.  Therefore, instant claim 33 is rendered obvious.
A holding of obviousness is clearly required. 

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Stephanopoulos (US 4,948,728. Previously cited).
As discussed above, Tian in view of Mannucci, Ahmed, and Jeong renders obvious claims 24, 30, and 32.  The references differs from claim 34 in that they do not expressly disclose that accumulation of inhibitory products limits the rate of the reaction, and wherein the draw or feed is used in a batch, continuous, intermittent, an alternating manner or with a sensor-based control algorithm.
Stephanopoulos discloses in Figures 3 and 4 a monolithic reactor comprising an appropriately selective permeable membrane 16 applied to the walls of a ceramic material (see column 3, lines 7-15) and a biofilm 17 adsorbed on the ceramic material (column 3, lines 53-60).  Potential applications of the cross-flow monolithic reactor shown in Figure 2 (which Figures 3 and 4 speak to) include inhibitory product removal, simultaneous reaction and product enrichment, and infusion of limiting substrates onto a biofilm (column 3, lines 61-64).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have removed inhibitory products from application to the biofilm when performing the method render obvious by Tian, Mannucci, Ahmed, and Jeong.  One of ordinary skill in the art would have been motivated to do this since inhibitory product removal was recognized in the art for an invention in which the biofilm is a critical component (as taught in Stephanopoulos).  Therefore, instant claim 34 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed June 7, 2022, have been fully considered but they are not persuasive.  Applicant asserts that the Mannucci does not overcome the deficiencies of Tian, specifically the limitation of claim 32 that the control (the control of the concentration of substrates, solutes, inhibitor or toxic substances; thus also the control of the rate of reaction within the biofilm, which are embodiments of claim 32 addressed in the Office Action) is “promoted through a thermal gradient across [a] biofilm.”  However, since Mannucci teaches that spatial temperature gradients cause a thermotactic behavior on bacteria that promotes movement toward their favorite temperature affecting their random walk (page 988, right column, first full paragraph) and that biomass start to accumulate at an optimal temperature (page 988, right column, second paragraph), then Mannucci provides support for a temperature gradient which would provide specific temperatures that would have promoted bacteria for each biofilm layer (anaerobic layer, anoxic layer, aerobic layer).  That is, the temperature gradient would have supported the stratification of the bacteria in the biofilm as taught in Tian (paragraph bridging pages 3279 and 3280 of Tian).  In supporting the stratification of the bacteria in the biofilm, then the temperature gradient across the biofilm indeed promotes the control of the concentration of substrates, solutes, or toxic substances (e.g. COD, total nitrogen, taught on page 3280, left column of Tian) that are reactants or products within the biofilm of Tian.  Therefore, Mannucci, in combination with Tian, would have rendered obvious that the control is promoted through a thermal gradient across the biofilm.
Ahmed is also applied as a secondary reference.  Regarding Ahmed, Applicant asserts that the reference is no more relevant than Mannucci.  Applicant points out the teachings in Ahmed regarding how the reaction kinetics in a biofilm may be temperature dependent, and that the growth rate of a biofilm may be related, at least in part, to its environmental temperature.  Applicant asserts that Ahmed, like Mannucci, does not suggest promoting control through a thermal gradient across a biofilm.  However, Ahmed is cited to demonstrate that temperature plays a role in diffusion and reaction processes within a biofilm (page 5720, left column, last paragraph of Ahmed).  Ahmed supports the Examiner’s finding that one of ordinary skill in the art would have expected that a temperature gradient (which Mannucci discloses) across the biofilm of the MABR of Tian would have controlled the rate of reaction within the biofilm and controlled the concentration of reactants or products within the biofilm.
Regarding Jeong, cited as a secondary reference in the rejection, Applicant also asserts that it is likewise no more relevant than Mannucci.  Applicant discusses the teachings in Jeong.  Applicant asserts that Jeong refers to the formation of a temperature gradient but only in connection with an experimental apparatus for showing that the biofilm formation properties of certain thermophilic bacteria, psychrophilic bacteria, and other bacteria are different at different temperatures.  Applicant asserts that the experimental apparatus of Jeong, shown in Figure 1, has no applicability to Tian and the Office Action does not contend otherwise.  Therefore, Applicant concludes that Jeon does not suggest promoting control through a thermal gradient across a biofilm.  However, Mannucci provides the reason why the skilled artisan would have provided a temperature gradient in the biofilm of the invention of Tian – it would have supported the bacteria growing in a stratified manner in the biofilm as taught in Tian for their invention.  The support of the bacteria growing in a stratified manner in turn controls the concentration of COD and total nitrogen within the biofilm of Tian, reading on ‘controlling the concentration of substrates, solutes, inhibitor, or toxic substances that are reactants or products in the form of a gas, liquid, solute or ions within the biofilm’ as claimed.  Jeong is cited in the rejection to support the Examiner’s finding that there would have been a reasonable expectation of success in creating a temperature gradient in the MABR of Tian.  In particular, Jeong demonstrates that hot and cold source microchannels can be used for creating a temperature gradient across a biofilm in a device – this is applicable to Tian since both Jeong and Tian disclose a device comprising a biofilm.
Applicant highlights a passage on page 7 of the Office Action which states that “it would have been obvious…to have provided a thermal gradient across the [Tian] biofilm (from the inner portion of the biofilm to the outer portion of the biofilm).”  Applicant asserts that this contention goes way beyond anything that is fairly suggested by the references, maintaining that none of the references suggests promoting control through a thermal gradient across a biofilm.  However, Tian discloses a stratification of the biofilm in which the inner portion of the biofilm becomes more aerobic and less dense (page 3280, left column), whereas the outer portion of the biofilm may become anoxic and less dense as a result of the relatively faster growth of microorganisms in this portion of the biofilm.  Thus the stratification in Tian is from the inner portion to the outer portion of their biofilm.  Given that Mannucci found that a temperature gradient affects the behavior of bacteria (promote movement towards their favorite temperature), then a temperature gradient would support the stratification of the biofilm from the inner portion to the outer portion of the biofilm taught in Tian.  Therefore, the Examiner maintains that Tian in view of Mannucci suggests promoting control through a thermal gradient across a biofilm.
Applicant discusses pages 16-17 of the ‘Response to Arguments’ section of the last Office Action.  In particular, Applicant points to the argument by the Examiner that Mannucci and the other references show that different bacteria can behave (grow) differently at different temperatures.  In response, Applicant asserts that since Tian already has the “stratification of bacteria” mentioned on page 17, line 14 of the last Office Action, then there would have been no reason, at least none suggested by the prior art references, to modify Tian by somehow establishing a thermal gradient across it.  However, it would have been within the purview of the skilled artisan to apply any technique that would ensure that certain effects are obtained.  Though the conditions of Tian allow for the stratification to occur within the biofilm, the skilled artisan still would have been motivated to apply any technique that would ensure (thus support) that the stratification occurs.  
As such, the rejections under 35 U.S.C. 103 of record must be maintained.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                 

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651